Title: To Thomas Jefferson from Joseph Yznardi, Sr., 7 February 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Cadiz 7th. February 1806.
                        
                        We the Underwritten Resident Consuls & Merchants of this City, being positively informed that a
                            Publication has appeared in One of the Philadelphia News Papers dated Cadiz 15th. August 1805. without
                                any Signature to it, which tends to Asperse the Character of J. Yznardy Esqre. Consul for the United States of
                            America at this Port, by asserting that he constantly resides at 50 Miles from this place, neglects the Business’es of the
                            American Consular Office, and abandons the interest of the American Citizens. Do in honor of truth hereby Declare and
                            Certify that said Accusation is in Toto, unfounded, false, and malicious,
                            and that to our perfect Knowledge the Consular Office of the United States of America has been attended with the utmost
                            care, never having heard of the least irregularity in the management of it. We further declare to be Known to us that
                            whilst J. Yznardy was at Madrid, he obtain’d by a personal application at Court, a reduction of thirty days in the
                            Quarenteen of American Vessels, which had been established at full forty days, also that he succeeded at that time in
                            having Vessels from the Ports of the United States that had no Certificate from the Spanish Consuls at those Ports to be
                            admitted to free Prattic, equaly the same and as soon as those which
                            were furnished with them.
                        
                            Joseph de Nerini
                            
                            Consul Général de Allemagne
                            Charles Razzoni
                            
                            Consul de la Repe. de Raguse
                            
                            M.J. Fobé
                            
                            
                                Rataspt Consul
                        
                        
                            Le commissaire général des relation de commerciales
                                de France certifie que ses rapports avec le commissarial des Etats unis n’ont jamais souffert
                        
                        
                            LeRoy
                            
                        
                        
                            
                                I do hereby certify that all my transactions with the American Consular Office I have ever mett the strictest
                                attentn. dispatch & regularity
                        
                        
                            Andrew Archdekin
                            
                            Agent for Bsh. Prisons. of War
                            as Roman & Forean Consul
                            Dom. Thom Terry
                            
                            
                                Jack. Scheniuary
                                
                            
                            Consul Gl de Suede.
                            Wm Bokelmann
                            
                            His Danish Majestys Consul
                            J. Lameyer
                            
                            Consul to His Majesty the King of Prussia
                            Fred: Alberts
                            
                            Consul de L.M. L’Empereur de toutes les Russis
                            
                                plus 28 additional signatures without titles
                            
                        
                    